Citation Nr: 1718041	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for right tibial plateau stress fracture.

2.  Entitlement to a compensable rating for left tibial plateau stress fracture.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

The Board notes that in her substantive appeal the Veteran requested a videoconference hearing.  The requested hearing was scheduled for March 13, 2017, and VA sent the Veteran a letter in February 2017 notifying her of the scheduled hearing.  Although VA's VACOLS system reflects that the hearing was cancelled, there is nothing in the record indicating that the Veteran cancelled her hearing request.  Further, upon review of the record, there appears to be some confusion regarding the Veteran's current address.  As such, it is not clear that the February 2017 notification letter was sent to the correct address.  In this regard, a November 2016 Report of General Information notes that the Veteran's address had changed.  However, the address listed on the Report of General Information is slightly different from the address listed in VBMS (which is the address that the February 2017 hearing notification letter was sent to).  Based upon the inconsistencies in the record regarding the Veteran's current address, and because nothing in the record indicates that she has withdrawn her hearing request, the Board finds that a remand is necessary in order to reschedule her for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




